IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00143-CV

     IN THE GUARDIANSHIP OF CHRISTOPHER JAMES KLING,
                AN INCAPACITATED PERSON



                       From the County Court at Law No. 1
                              Brazos County, Texas
                              Trial Court No. 489-G


                                       ORDER

      A response is requested to the Texas Health and Human Services Commission’s

Emergency Motion to Suspend Enforcement of Order, which was filed with the Clerk of

this Court on July 16, 2019. Any response must be filed with the Clerk of this Court within

10 days from the date of this Order.


                                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order issued and filed July 23, 2019
RWR